Citation Nr: 0917614	
Decision Date: 05/11/09    Archive Date: 05/19/09	

DOCKET NO.  02-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow fracture, with degenerative changes, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to 
September 1952.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2005 and again in May 2007.  It 
was remanded by the Board on each occasion for the purpose of 
obtaining additional evidentiary development, both procedural 
and substantive in nature.  The case has been returned to the 
Board for appellate review.  

For good cause shown, the appeal has been advanced on the 
Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  The record contains no evidence of any ankylosis or flail 
joint of the left elbow.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the Veteran's service-connected left elbow disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5205-5213 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In accordance with the VCAA, VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to obtain evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied with the claimant demonstrating a noticeable 
worsening of increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask Secretary to 
obtain) which are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances related to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a Court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that--except for cases in which 
VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim-
the burden of proving harmful error must rest with the party 
raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations of the issue of harmless error shall be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-129 (S. 
Ct. April 21, 2009).  

In this case, the Board finds that mandates for the VCAA have 
been essentially satisfied.  While the Veteran was not 
provided with the rating criteria for evaluating a left elbow 
disability in a separate communication, he was informed of 
the criteria for disability ratings set forth in VA's Rating 
Schedule and the supplemental statement of the case dated in 
January 2007.  After notice of the criteria was provided in 
the 2007 supplemental statement of the case, the Veteran was 
accorded another supplemental statement of the case in 
February 2009.  Accordingly, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide the appeal 
as the essential fairness of the adjudication has not been 
impacted other than causing harmless error.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary 
record contain VA treatment records from the past several 
years.  Also, the Veteran has been afforded VA examinations 
over the past several years, with the most recent one being 
in January 2009.  The case has been remanded by the Board on 
two separate occasions for further procedural and substantive 
development.  The case has been in appellate status for 
several years already and the Board believes the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim throughout the 
pendency of the appeal and been given ample opportunity to 
respond to various communications.  The Board notes that the 
Veteran has actively participated in the processing of his 
case, and statements from him have indicated familiarity with 
the requirements of the benefits sought on appeal.  Private 
medical records have also been obtained and it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim have been obtained and associated with the claims 
file.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duties to assist and notify the Veteran in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281, F.3d 1384 (Fed. Cir. 2002); DelaCruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the case once again for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  Where there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Pertinent Law and Regulations

Disability ratings are based upon schedular requirements set 
forth in VA's Schedule for Rating Disability (Rating 
Schedule) that affect the average impairment of earning 
capacity occasioned by the state of a disorder.  
38 U.S.C.A. § 1155.  Separate rating codes identify the 
various disabilities.  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service treatment 
records.  38 C.F.R. § 4.2.  All reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 
6 Vet. App. 396, 402 (1994).  However, the Court has held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40 and 4.45 pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determines whether a disability is manifested by 
weakened movement, excess fatigability, incoordination, or 
pain.  Such inquiry is not to be limited to muscles and 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range of 
motion loss to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. § 4.59 (2008).  




Factual Background and Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises, such doubt shall be resolved in favor of the 
claimant.  A reasonable doubt is doubt which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  

In evaluating the elbow and forearm, Diagnostic Code 5205 
provides for a 40 percent evaluation when there is ankylosis 
of the minor elbow at an intermediate angle, at an angle of 
more than 90 degrees, or between 70 degrees and 50 degrees.  
The maximum rating of 50 percent for the minor extremity is 
provided when there is unfavorable ankylosis of the elbow, at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation.  

Diagnostic Code 5206 provides a maximum 20 percent evaluation 
when there is limitation of flexion of the minor forearm to 
45 degrees.  

Diagnostic Code 5207 provides a maximum 40 percent evaluation 
when there is limitation of extension of the minor forearm to 
110 degrees.  

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of the 
head of the radius, is rated 20 percent disabling to the 
minor side.  Flail joint of the elbow is rated 50 percent 
disabling for the minor side.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, or false flail joint, is rated 40 percent disabling to 
the minor side.  

Diagnostic Codes 5211 and 5212 provides for ratings based on 
impairment of the ulna and the radius, respectively, for the 
minor side, and the maximum rating is 30 percent.  

In this case, the medical evidence includes the report of a 
rating examination accorded the Veteran by VA in August 2004.  
In an addendum the day after the examination, the examiner 
indicated that he read the claims file and found that the 
Veteran's primary problem stemmed from an initial injury in 
service when he fell off a cliff and in the examiner's 
opinion had a fractured dislocation of the "right" elbow 
joint.  "From then on everything went down hill as he was not 
treated appropriately.  All the subsequent problems seemed to 
compound his problem.  Today he is left with a severely 
deformed joint, nerve damage, muscle loss and a virtually 
functionless elbow joint after surgery, nerve transposition 
and marked degenerative bone change."  

Another examination of the joints was accorded the Veteran by 
VA in October 2006.  The claims file was reviewed by the 
examiner.  It was stated the Veteran was right-handed.  The 
Veteran was currently able to do yard work with his riding 
lawn mower.  He did all of his self-care activities and 
performed activities of daily living, except for the use of a 
housekeeper because of an inability to lift heavy objects.  
The Veteran sometimes had the left hand go to sleep when he 
was driving or at night.  He had documented severe left 
carpal tunnel syndrome.  (The Board notes that service 
connection is in effect for carpal tunnel syndrome on the 
left side.)

Examination findings included gross deformity of the left 
elbow with posterior and lateral bony exostosis.  Flexion of 
the elbows were to 30 degrees.  Extension was to 40 degrees 
short of full extension.  The right elbow flexed to 
135 degrees and extended to zero degrees.  The left elbow 
pronated to 70 degrees and supinated to 20 degrees.  With 
repetitive motion he was able to do five repetitions of the 
left elbow range of motion and then began to develop weakness 
of more than 50 percent of the flexors and extensors.  The 
pronators and supinators wore out after three repetitions and 
the pain escalated to where he had to stop doing repetitive 
motion after seven repetitions.  Left biceps and triceps were 
both 4/5 compared to 5/5 on the right.  Pronators were 4/5 
and the supinators were 3.5/5 on the left elbow.  

Repetitive motion and elbow flexion and extension against 
resistance indicated that there was evidence of weakened 
movement, weakened muscle activity at the baseline, and rapid 
development of fatigue in the coordination of the use of the 
left elbow with 3 to 5 repetitions on range of motion.  He 
did not lose additional range of motion with repetitive 
motion, but developed weakness and loss of function due to 
pain and fatigue and after seven repetitions of range of 
motion or three repetitions against resistance, he was 
essentially unable to move the elbow or use it.  He had 
flareups of elbow pain when using it.  These would last for 
up to two days.  The Veteran did not have flail joint of the 
elbow.  There was no lateral or medial instability.  He did 
not have ankylosis of the elbow.  He was not able to extend 
it to any more than a 40 degree of flexion contracture.  He 
was able to flex to only 130 degrees.  He did not have 
complete loss of supination.  He had 20 degrees of supination 
of the hand and 72 degrees of pronation.  He grimaced when 
the examiner passively flexed and extended and rotated 
supination and pronation of the elbow on the left.  There was 
also a moderate amount of crepitus with pronation and 
supination.  There was no edema or instability or redness, 
but there was grimacing and guarding on movement.  

An X-ray study of the left elbow showed multiple small 
fragments of bone in the region of the condyle.  There was 
lateral subluxation of the proximal radius and ulna, and 
there was an anterior subluxation of these joints as well.  
It was stated there had been no new changes compared to 
previous studies.  There was some soft tissue calcification 
overlying the region of the olecranon bursa.  The impression 
was decreasing inflammation around the olecranon bursa, with 
old fracture\subluxation\dislocation of the elbow.  

The examination diagnoses were:  Post-traumatic and post 
surgical arthritis and severe functional impairment of left 
elbow; status post left ulnar transposition of the elbow with 
good results; left carpal tunnel syndrome; arthritis of the 
hands, not related to the elbow injury condition; no complete 
loss of supination or pronation of the elbow and no ankylosis 
of the elbow; and no flail joint of the elbow.  

Additional evidence includes the report of a February 2007 
examination by a private physician.  Complaints included 
daily pain, daily swelling, and significant weakness of the 
arm.  The Veteran stated he was told by other physicians 
there was no treatment other than fusion.  Examination 
findings included notation of a significantly deformed left 
elbow.  There was an apparent valgus deformity.  He had 
significant posterior deformity.  He lacked 10 degrees of 
full extension.  He was able to flex to 130 degrees.  
Supination and pronation were full.  There was small 
effusion.  He had 3 plus/5 weakness in flexion, extension, 
supination, and pronation.  Neurologic examination was 
otherwise intact.  X-ray studies showed a dislocated radial 
head.  There was essentially a flat trochlea which had been 
cut at an angle and gave him his deformity.  The olecranon 
was still intact.  There was significant degenerative 
changes.  

The examination assessment was severe post-traumatic 
arthritis to the elbow.  It was stated the Veteran "maintains 
excellent motion."  However, it was also noted he had 
significant weakness in all muscle groups around the elbow.  

Another private physician examined the Veteran in June 2008.  
The Veteran stated that he had chronic pain and decreased 
range of motion with intermittent paresthesias into the left 
elbow.  On examination there was tenderness to deep palpation 
over the lateral epicondyle.  Range of motion was 10 degrees 
of extension to about 120 degrees of flexion.  He had full 
supination and full pronation.  There was no significant 
swelling throughout other than bony deformities of the elbow, 
both medially and laterally.  He had increased pain with 
extensor resistance, but was otherwise neurovascularly 
intact.  X-ray studies of the elbow showed severe 
osteoarthritic changes.  The impression was lateral 
epicondylitis of the left elbow.  The Veteran was given a 
tension band for symptomatic relief.  He was also to attend 
formal physical therapy sessions for modalities.  

The Veteran was also accorded another rating examination by 
VA in January 2009.  It was indicated the Veteran had 
undergone multiple surgeries since service, including elbow 
joint surgery on three occasions, with the most recent being 
in the 1980's.  He also had ulnar nerve transposition.  He 
had not tried protecting the bone with any padding.  He had 
been to a pain management physician in the private sector.  
He was taking 400 milligrams of Neurontin twice daily.  He 
had not had any significant side effects.  He had also been 
taking long-acting pain medications but changed to Oxycodone 
because he felt woozy.  

As for functioning, it was indicated he was fairly inactive 
during the day.  He stated that he puttered around, but was 
able to get out and do chores such as mowing the lawn.  
Driving was also all right.  He stated he was primarily 
limited from lifting heavy objects with the elbow and 
flexion.  Carrying loads with the elbow extended was all 
right.  

Examination findings included deformity/exostosis of the 
elbow.  It was tender to palpation over the anterior aspect 
where it was especially superficial.  There was no 
surrounding erythema or warmth.  Motion was limited in 
extension to a loss of 30 degrees.  Supination was also 
limited to about 30 degrees.  However, flexion was full.  
Sensation in the median, ulnar, and radial distributions was 
normal and symmetric with the opposite side.  

Reference was made to the X-ray study done by VA at the time 
of the 2006 examination.  

The current assessment was traumatic deformity of the left 
elbow status post multiple surgeries.  Notation was made of 
pain that was described as likely probably neuropathic and 
probably mechanical.  Notation was made the Veteran was being 
maintained with pain medication, including Neurontin and 
Oxycodone.  The Veteran stated that despite limited motion, 
considering the X-ray findings, it was "amazing how much 
range he has, and how function (sic) he is with the arm.  
Still, can add protection and topical rx."  

The Veteran was given a prescription for an elbow sleeve for 
protection.  He was instructed on the importance of 
maintaining motion and he was aware of that.  He was also 
made aware that surgery would be the next step should there 
be further loss of function/motion/pain.  

After a careful consideration of the pertinent evidence of 
record, the Board concludes that a higher disability rating 
than the 40 percent rating currently in effect is not 
warranted.  The Board acknowledges the Veteran's statements 
regarding his impairment and notes that he is competent to 
report such observable symptomatology.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board also acknowledges the 
objective medical evidence showing that he experiences 
significant pain, weakness, and motion restriction of the 
left elbow as a result of the service-connected disability.  
These symptoms, and their effects, however, are the basis for 
the currently assigned 40 percent rating.  The Board has 
considered whether there is any other schedular basis to 
assign a higher disability rating, but concludes there is 
none.  The various diagnostic codes pertain to evaluation of 
the elbow and forearm reflects that the only codes providing 
for a rating higher than the 40 percent currently in effect 
are Diagnostic Code 5205 providing for a 50 percent rating 
for ankylosis of the minor elbow and Code 5209 providing for 
a 50 percent rating where there is impairment of the flail 
joint of the minor elbow.  In this case, neither the private 
physicians nor the VA physicians who examined the Veteran 
over the past several years have indicated the presence of 
ankylosis of the elbow or flail joint involving the elbow.  
The VA examiner at the time of the October 2006 examination 
specifically stated there was no ankylosis or flail joint.  

With regard to functional impairment, at the time of the VA 
examinations in 2006 and 2008, it was indicated the Veteran 
was able to perform various chores, such as mowing his lawn.  
He was also able to continue driving.  At the time of the 
2006 examination it was stated that he was able to tend to 
all of his self-care activities and perform activities of 
daily living, except for essential lifting heavy objects.  At 
the time of the 2009 examination, it was remarked that he was 
limited from lifting heavy objects with the elbow and 
flexion.  There was no indication of other impairment.  

The Board notes that the 40 percent rating currently in 
effect recognizes severe impairment resulting from the 
Veteran's various symptoms, including pain and discomfort.  
The undersigned notes that service connection is also in 
effect for a number of other disabilities, including carpal 
tunnel syndrome of the left hand, associated with the 
fracture residuals of the left elbow, rated as 40 percent 
disabling, and for a status post olecranon nerve transplant, 
rated as 20 percent disabling.

The Board has also considered whether this case should be 
referred to the Director of VA's Compensation & Pension 
Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  The Court has held that the 
threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are not adequate.  Therefore, there must 
be a comparison between the level of severity and the 
symptomatology of the disability with the established 
criteria provided in the Rating Schedule for the disability.  
If the criteria reasonably described the claimant's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, the assigned 
evaluation is therefore adequate, and no referral for 
extraschedular consideration is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

In the case at hand, the record reflects the Veteran had not 
required frequent hospitalizations for the left elbow 
disability.  The manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Again, it has been specifically stated there was no ankylosis 
involving the elbow and no flail joint.  In sum, there is no 
indication that the average industrial impairment for the 
disability 


would be in excess of that contemplated by the assigned 
rating.  Accordingly, the Board determines that referral of 
the case for extraschedular consideration is not in order.  


ORDER

A disability rating in excess of 40 percent for residuals of 
a left elbow fracture, with degenerative changes, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


